FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CAMERON HOOKER,                                  No. 08-17151

               Plaintiff - Appellant,             D.C. No. 1:04-cv-06584-LJO-DLB

   v.
                                                  MEMORANDUM *
 DERRAL G. ADAMS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                                                          **
                            Submitted February 16, 2010


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Cameron Hooker, a California state prisoner, appeals pro se from the district

court’s summary judgment in his action alleging defendants violated his rights



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
under Title II of the Americans with Disabilities Act (“ADA”). We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Gibson v. County

of Washoe, 290 F.3d 1175, 1180 (9th Cir. 2002), and we affirm.

       Summary judgment was proper because Hooker failed to raise a triable issue

as to whether he had a cognizable disability such that defendants had the obligation

to permit him to possess a type-writer otherwise prohibited by prison rules. See

Vinson v. Thomas, 288 F.3d 1145, 1153 (9th Cir. 2002) (“A public agency may

require reasonable evidence of a disability before providing accommodations.”).

       Hooker’s remaining contentions are unpersuasive.

       AFFIRMED.




GT/Research                              2                                    08-17151